DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one second support member engaging with the second end (of the at least one post) in claim 3 while the first frame is removably connected to the post in claim 1 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, “to the post” should be changed to --to the at least one post--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “at least one second support member comprises a hole and the second end engages the hole”. It is unclear if the second end is of the same post as in claim 1, or a second end of another post. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2007/0006544) in view of di Muro et al. (US 2017/0188524).
Regarding claim 1, Washburn discloses a trellis assembly (gardening framework with interlocking panels, paragraph [0001]), comprising: at least one post (72) including a first end and a second end (a first end and second end of (72)); and, a first frame ((10)/(50)/(70)) connected to the post, the first frame including: at least one first support member (14) forming a first geometry (Figs. 1, 11, square); a first front surface (surface facing page in Figs. 1, 11); a first rear surface (surface facing away from page in Figs. 1, 11); a first radially outward facing surface (surface facing outward, Figs. 1, 11); and, a first radially inward facing surface (surface facing inward, Figs. 1, 11). 
Washburn does not explicitly disclose that the first frame is removably connected to the post. 
Di Muro et al. teaches a first frame (458) is removably connected to the post (410). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified trellis assembly of Washburn by allowing a removable connection as taught by di Muro et al. in order to provide flexibility in assembly and configuration to provide for multiple configurations.  
Regarding claim 2, Washburn as modified by di Muro et al. teaches (references to Washburn) the assembly further comprising a second frame removably connectable to the first frame (Fig. 10 shows a second frame removably connected to the first frame), the second frame ((10)/(50)/(70)) including: at least one second support member (14) forming a second geometry (Figs. 1, 11, square); a second front surface (surface facing page in Figs. 1, 11); a second rear surface (surface facing away from page in Figs. 1, 11); a second radially outward facing surface (surface facing outward, Figs. 1, 11); and, a second radially inward facing surface (surface facing inward, Figs. 1, 11).  
Regarding claim 3, Washburn as modified by di Muro et al. teaches (references to di Muro et al.) wherein the at least one second support member comprises a hole and the second end engages the hole (paragraph [0121] discusses a male and female plug connection between the support member and the second end of the post).  
Regarding claim 4, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein the second frame further comprises a wall (74) connected to the second rear surface (along the surface facing away from page in Figs. 11) and enclosing a side of the second frame (74 encloses a bottom side of the frame, Fig. 11). 
Regarding claim 6, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein the second geometry is the same as the first geometry (Figs. show a square geometry for both the at least one first support member and the at least one second support member).
Regarding claim 7, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein: the first frame further comprises a first connector port (17); the second frame further comprises a second connector port (17); a connector (60) engages the first connector port and the second connector port to removably connect the first frame to the second frame (Fig. 10).
Regarding claim 8, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein at least one of the first connector port and the second connector port comprises a hole ((17)/(57)) arranged in the first front surface (Figs. 1, 7-8, and 10-11 show the hole in each of the first and second connector ports). 
Regarding claim 9, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein the connector comprises: a backing (strap of (60)); a first engaging member (62) protruding from the backing and operatively arranged to engage the first connector port (Fig. 10, engaging by being placed through the hole of the first connector port); and, a second engaging member (64) protruding from the backing and spaced apart from the first engaging member (Fig. 9), the second engaging member operatively arranged to engage the second connector port (Fig. 10, engaging by being placed through the hole of the first connector port).  
Regarding claim 11, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein at least one of the first end and the second end is tapered (Fig. 11 shows a tapered end towards the ground). 
Regarding claim 15, Washburn discloses a trellis assembly (gardening framework with interlocking panels, paragraph [0001]), comprising: a first frame ((10)/(50)/(70)) including: at least one first support member (14) forming a first geometry (Figs. 1, 11, square); a first front surface (surface facing page in Figs. 1, 11); and, a first rear surface (surface facing away from page in Figs. 1, 11); a second frame removably connectable to the first frame (Fig. 10 shows a second frame removably connected to the first frame), the second frame ((10)/(50)/(70)) including: at least one second support member (14) forming a second geometry (Figs. 1, 11, square); a second front surface (surface facing page in Figs. 1, 11); and, a second rear surface (surface facing away from page in Figs. 1, 11); and, at least one post (72) including a first end and a second end (a first end and second end of (72)) connected to the first frame ((10)/(50)/(70)).
Washburn does not explicitly disclose that the first frame is removably connected to the post. 
Di Muro et al. teaches a first frame (458) is removably connected to the post (410). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified trellis assembly of Washburn by allowing a removable connection as taught by di Muro et al. in order to provide flexibility in assembly and configuration to provide for multiple configurations. 
Regarding claim 17, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein: the first front surface comprises a first connector port (17); the second front surface comprises a second connector port (17); a connector (60) engages the first connector port and the second connector port to removably connect the first frame to the second frame (Fig. 10).
Regarding claim 18, Washburn as modified by di Muro et al. teaches (references to Washburn) wherein the connector comprises: a backing (strap of (60)); a first engaging member (62) protruding from the backing and operatively arranged to engage the first connector port (Fig. 10, engaging by being placed through the hole of the first connector port); and, a second engaging member (64) protruding from the backing and spaced apart from the first engaging member (Fig. 9), the second engaging member operatively arranged to engage the second connector port (Fig. 10, engaging by being placed through the hole of the first connector port).
Claims 5, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2007/0006544) in view of di Muro et al. (US 2017/0188524) and further in view of Limon (US 2019/0183067).
Regarding claim 5, Washburn as modified by di Muro et al. do not explicitly teach wherein the second geometry is different than the first geometry. 
Limon teaches a garden structure wherein the second geometry ((16) for example) is different than the first geometry ((18) for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. with a different second geometry as taught by Limon in order to provide different shapes to the trellis for various conditions, areas of placement, etc. 
Regarding claim 13, Washburn as modified by di Muro et al. teaches (references to Washburn) the assembly further comprising a third frame ((10)/(50)/(70)) removably connectable to the first frame ((10)/(50)/(70)) and the second frame ((10)/(50)/(70)); wherein: the third frame includes at least one third support member (54) forming a third geometry (Fig. 8, square). 
Washburn as modified by di Muro et al. does not explicitly teach wherein the third geometry is different than the first geometry and the second geometry. 
Limon teaches a garden structure wherein the third geometry ((30) for example) is different than the first geometry ((18) for example) and the second geometry ((16) for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. with a different second geometry as taught by Limon in order to provide different shapes to the trellis for various conditions, areas of placement, etc.
Regarding claim 16, Washburn as modified by di Muro et al. do not explicitly teach wherein the second geometry is different than the first geometry. 
Limon teaches a garden structure wherein the second geometry ((16) for example) is different than the first geometry ((18) for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. with a different second geometry as taught by Limon in order to provide different shapes to the trellis for various conditions, areas of placement, etc.
Regarding claim 20, Washburn as modified by di Muro et al. teaches (references to Washburn) the assembly further comprising a third frame ((10)/(50)/(70)) removably connectable to the first frame ((10)/(50)/(70)) and the second frame ((10)/(50)/(70)); wherein: the third frame includes at least one third support member (54) forming a third geometry (Fig. 8, square). 
Washburn as modified by di Muro et al. does not explicitly teach wherein the third geometry is different than the first geometry and the second geometry. 
Limon teaches a garden structure wherein the third geometry ((30) for example) is different than the first geometry ((18) for example) and the second geometry ((16) for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. with a different second geometry as taught by Limon in order to provide different shapes to the trellis for various conditions, areas of placement, etc.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2007/0006544) in view of di Muro et al. (US 2017/0188524) and further in view of McKibben (US 2020/0275614).
Regarding claim 10, Washburn as modified by di Muro et al. does not explicitly teach wherein the connector comprises: a first engaging member operatively arranged to engage the first connector port; and a second engaging member arranged perpendicular to the first engaging member, the second engaging member operatively arranged to engage the second connector port. 
McKibben teaches a first engaging member operatively arranged to engage the first connector port; and a second engaging member arranged perpendicular to the first engaging member, the second engaging member operatively arranged to engage the second connector port (paragraph [0055] shows the rotation of the couplers can provide a perpendicular configuration between first and second engaging members). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. to include a perpendicular arrangement as taught by McKibben in order to allow for possible rotation of members if required (McKibben: paragraph [0055]).    
Regarding claim 19, Washburn as modified by di Muro et al. does not explicitly teach wherein the connector comprises: a first engaging member operatively arranged to engage the first connector port; and a second engaging member arranged perpendicular to the first engaging member, the second engaging member operatively arranged to engage the second connector port. 
McKibben teaches a first engaging member operatively arranged to engage the first connector port; and a second engaging member arranged perpendicular to the first engaging member, the second engaging member operatively arranged to engage the second connector port (paragraph [0055] shows the rotation of the couplers can provide a perpendicular configuration between first and second engaging members). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. to include a perpendicular arrangement as taught by McKibben in order to allow for possible rotation of members if required (McKibben: paragraph [0055]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2007/0006544) in view of di Muro et al. (US 2017/0188524) and further in view of Zhan et al. (CN 109964697, machine translation attached).
Regarding claim 12, Washburn as modified by di Muro et al. does not explicitly teach wherein one of the first end and the second end comprises at least one barb. 
Zhan et al. teaches one of the first end and the second end comprises at least one barb (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. with at least one barb on one of the first end and the second end as taught by Zhan et al. in order to provide stability (Zhan et al.: paragraph [0009] of machine translation).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2007/0006544) in view of di Muro et al. (US 2017/0188524) and Limon (US 2019/0183067) and further in view of Atwood et al. (US 2018/0295792).
Regarding claim 14, Washburn as modified by di Muro et al. and Limon, does not explicitly teach the assembly further comprising a plant height indicator removably connectable to the first frame, the second frame, and the third frame.
Atwood et al. teaches a plant height indicator (paragraph [0092] discusses a plant height indicator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trellis assembly of Washburn modified by di Muro et al. and Limon to include plant height indicators removably connectable to the first frame, the second frame, and the third frame, in order to determine when to remove or cut the plants when ready.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643